DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 30 September 2021.  These drawings are not accepted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sealing plate located outside the mounting hole of claim 3 must be shown or the feature(s) canceled from the claim(s). Further, applicant’s specification page 4 lines 15-17 discloses that the mounting hole seal plate has a diameter larger than that of the mounting hole, however applicant does not show the overlapping diameters in the newly amended Figure 9b2, dated 30 September 2021.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining .
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 line 2 reads: “wherein a top end of the”. This should be corrected to read: - - wherein the top end of the - - for clarification purposes.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
Claim 1 lines 10-12 read: “a center of one of the upper-end circular plane cover plate and the lower-end circular plane cover plate is provided with a mounting hole”. Applicant discloses in Figures 3, 3a, 4, and 4a that only one of the circular plane cover plates has a mounting hole for receiving a mounting hole seal plate. Further, specification page 1 lines 1-2 reads: “the center of the upper- end or lower-end circular plane cover plate is provided with a mounting hole”. Therefore, applicant’s Figures and specification do not disclose that both the upper- end and lower-end circular plane cover plate are provided with a mounting hole, and as such, this limitation constitutes new matter.
Accordingly, the section of claim 1 in question is interpreted to read - - a center of one of the upper-end circular plane cover plate or the lower-end circular plane cover plate is provided with a mounting hole - - as portrayed in applicant’s disclosure.
Claim 2 lines 2-3 read: “wherein parallel double ribs are arranged on two sides of each of the connecting holes”. Applicant discloses in Figures 4, 4a, and 4b, that there is one set of parallel double ribs for one connecting hole, rather than a set of parallel double ribs for each of the connecting holes. Similarly, applicant’s specification discloses that the “drum-shaped spherical shell is only provided with parallel double ribs on both sides of the bolt hole”, and further that “other parts are the same as those of an unribbed drum-shaped spherical shell”, see specification page 4 lines 6-8. Therefore, the disclosure does not support applicant’s claim that there are parallel double ribs arranged on two sides of each of the connecting holes, and as such, this limitation constitutes new matter.
Accordingly, the section of claim 2 in question is interpreted to read - - wherein parallel double ribs are arranged on two sides of the connecting hole - - as portrayed in applicant’s disclosure.
Claim 3 lines 2-4 reads: “wherein a mounting hole seal plate is disposed outside the mounting hole in the one of the upper-end circular plane cover plate and the lower-end circular plane cover plate”. Applicant discloses in Figures 3, 3a, 4, and 4a that only one of the circular plane cover plates has a mounting hole for receiving a mounting hole seal plate. Further, specification page 1 lines 1-2 reads: “the center of the upper- end or lower-end circular plane cover plate is provided with a mounting hole”. Therefore, applicant’s Figures and specification do not disclose that both the upper- end and lower-end circular plane cover plate is provided with a mounting hole for receiving a mounting hole seal plate, and as such, this limitation constitutes new matter.
Accordingly, the section of claim 3 in question is interpreted to read - - wherein a mounting hole seal plate is disposed outside the mounting hole in the one of the upper-end circular plane cover plate or the lower-end circular plane cover plate - - as portrayed in applicant’s disclosure.
Claim 5 lines 5-6 reads: “the upper-end circular plane cover plate and the lower-end circular plane cover plate being identical”. Applicant discloses in Figures 3, 3a, 4, and 4a that only one of the circular plane cover plates has a mounting hole for receiving a mounting hole seal plate, and therefore the plates are not identical. Further, specification page 1 lines 1-2 reads: “the center of the upper- end or lower-end circular plane cover plate is provided with a mounting hole”, therefore proving that the circular plane cover plates are not identical, and as such, this limitation constitutes new matter.
Accordingly, the section of claim 5 in question is interpreted to read - - the upper-end circular plane cover plate and the lower-end circular plane cover plate being similar - - as portrayed in applicant’s disclosure.
Claims 4 and 6-9 are rejected as being dependent upon a claim rejected above under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 4796389 A (Bini), in view of GB 2192965 A (Ping), and further view of US 4863303 A (Croucher).
Regarding claim 1, Bini discloses a bolted joint for connecting a circular steel tube brace (see Fig. 6), the bolted joint comprising: 
a drum-shaped spherical shell (20); and 
a plurality of connecting members (10), wherein 
the drum-shaped spherical shell is formed by: 
an upper-end circular plane cover plate (22); and 
a lower-end circular plane cover plate (21) having a spherical connecting surface connected therebetween (20), wherein the upper-end circular plane cover plate and the lower-end circular plane cover plate are fixedly connected to the spherical connecting surface (see Fig. 6), a center of one of the upper-end circular plane cover plate and (interpreted as - - or - -, see 35 U.S.C. 112 rejection of claim 1 above) the lower-end circular plane cover plate is provided with a mounting hole (25), the spherical connecting surface is provided with one or more connecting holes (30), and centers of the plurality of connecting holes are positioned on a same connecting plane (see Fig. 6); Page 4 of 13Application No.: 16/876,290Attorney Docket No.: TUT-002 
Response to Office Action dated July 1, 2021the plurality of connecting members (10) are centered on the spherical connecting surface of the drum-shaped spherical shell (see Fig. 6), 
but does not expressly disclose as claimed wherein the connecting members each comprise: 
a curved nut, wherein a bottom end of the curved nut is provided with a curved surface, and a top end of the curved nut is a hexagonal prism; 
a high-strength bolt for space trusses; 
a sleeve; 
a sealing plate or a conehead; and 
a circular steel tube, wherein the high-strength bolt for space trusses is pre- installed at one end of the circular steel tube through the sealing plate or the conehead,
a free end of the high-strength bolt for space trusses passes through the connecting holes in the spherical connecting surface of the drum-shaped spherical shell and then is fixed by the curved nut;
the plurality of connecting members are centered on the spherical connecting surface of the drum-shaped spherical shell, and 
the sleeve sleeves the high-strength bolt for space trusses through a fastening screw.
However, Ping teaches wherein the connecting members (12) each comprise: 
a curved nut (40), wherein a bottom end of the curved nut is provided with a curved surface (see page 1 lines 54-59), and a top end of the curved nut is a hexagonal prism (see Fig. 15); 
a high-strength bolt for space trusses (38); 
a sleeve (42); 
a sealing plate or a conehead (18); and 
a circular steel tube (16), wherein the high-strength bolt for space trusses is pre- installed at one end of the circular steel tube through the sealing plate or the conehead (see Fig. 3),
a free end of the high-strength bolt for space trusses passes through the connecting holes (24) in the spherical connecting surface of the drum-shaped spherical shell and then is fixed by the curved nut (see Fig. 3);
the plurality of connecting members (12) are centered on the spherical connecting surface of the drum-shaped spherical shell (see Fig. 3), in order to provide connecting members connected to a hub in such a manner as to provide flexibility, greater distances, tolerances, and fabrication adjustments, without affecting the structural strength and aesthetic features of the system (see page 1 lines 79-87). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bolted joint of Bini, with Ping, such that it comprises connecting members containing a curved nut, a high strength bolt, a sleeve, a sealing plate or a conehead, a circular steel tube, and the connecting members centered on the spherical connecting surface, all as described above, in order to provide connecting members connected to a hub in such a manner as to provide flexibility, greater distances, tolerances, and fabrication adjustments, without affecting the structural strength and aesthetic features of the system (see page 1 lines 79-87). 
The combination of Bini and Ping still fails to teach the sleeve sleeves the high-strength bolt for space trusses through a fastening screw.
Further, Croucher teaches the sleeve (30) sleeves the high-strength bolt (26) for space trusses through a fastening screw (32) in order to securely and rigidly lock the sleeve onto the high-strength bolt (see Column 4 lines 1-10).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bolted joint of Bini, and Ping, with Croucher, such that it comprises a sleeve (taught by Ping) that sleeves the high-strength bolt (taught by Ping) for space trusses through a fastening screw (taught by Croucher), in order to securely and rigidly lock the sleeve onto the high-strength bolt (see Column 4 lines 1-10).
Regarding claim 3, Bini discloses wherein a mounting hole seal plate (12b) is disposed outside the mounting hole (25) in the one of the upper-end circular plane cover plate (22) and (interpreted as - - or - -, see 35 U.S.C. 112 rejection of claim 3 above) the lower-end circular plane cover plate (21).
Regarding claim 5, Bini discloses the mounting hole (25) has a diameter, and both the upper-end circular plane cover plate (22) and the lower-end circular plane cover plate (21) have external diameters. Further Bini discloses the upper-end circular plane cover plate and the lower-end circular plane cover plate being identical (see NOTE below).
NOTE: See in the 35 U.S.C. 112 rejection of claim 5 above that the plates are interpreted to be similar but not identical, and Bini discloses similar plates.
Ping teaches a curved nut (40) that has an external diameter. 
The combination of Bini, Ping, and Croucher fails to teach that the diameter of the mounting hole is greater than an external diameter of the curved nut, and is 1/2 of the external diameters of the upper-end circular plane cover plate and the lower-end circular plane cover plate.
However, by changing the diameter of bolt (14 disclosed by Bini) that is used to hold the drum shaped spherical shell (20 disclosed by Bini) to the mounting plates, the limitation can be met.
 Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the diameter of the bolt used to attach the drum shaped spherical shell to the mounting plates) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bini, Ping, and Croucher, such that it comprises a bolt used to attach the drum shaped spherical shell to the mounting plates, disclosed by Bini, such that the bolt has a diameter large enough to withstand large forces and stresses applied to the drum shaped spherical shell without breaking and releasing the drum from the mounting plates. In summary, using a bolt with a large enough diameter to withstand forces applied to the system, will provide a bolt hole that meets the limitations of the mounting hole being greater than an external diameter of the curved nut, and the mounting hole diameter being 1/2 of the external diameters of the upper-end circular plane cover plate and the lower-end circular plane cover plate.
Regarding claim 6, Bini discloses a diameter d' of each of the connecting holes (30) in the spherical connecting surface (20) is equal to d + 4 mm.
Ping teaches wherein d is a diameter of the high-strength bolt (38) for space trusses.
The combination of Bini, Ping, and Croucher, fails to teach that the diameter d’ is equal to d + 4 mm.
NOTE: It can be seen that d’ is larger than the bolt diameter disclosed in Bini Fig. 6, in order to allow the bolt to vary in angle when extending from the spherical connecting surface (20). 
Applicant is reminded that it has been held that discovering an optimum value of a result effective variable (i.e. the diameter of each of the connecting holes in the spherical connecting surface with respect to the bolt) involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bini, Ping, and Croucher, such that it comprises a connection hole with a diameter equal to the diameter of the bolt plus four millimeters, in order to provide a connection hole that can accept the bolt and allow the bolt to be angled through the connection hole, to allow for varying connection angles (see Fig. 2, Fig. 6, and Column 4 lines 36-43 of Bini).
Regarding claim 7, Ping teaches wherein a top end of the curved nut (40) is a hexagonal prism (see Fig. 15).
Regarding claim 8, Ping teaches wherein the conehead (18) is configured to be connected with the one end of the circular steel tube (16) which has a tube diameter of greater than 76 mm; and the sealing plate (8) is configured to be connected with the one end of the circular steel tube which has a tube diameter of less than or equal to 76 mm.
Note: The “configured to” language adds no patentable weight to the bolted joint, as the “configured to” language is intended use. The conehead and the sealing plate are both capable of being connected to a tube with a diameter greater than 76 mm, and with a tube diameter less than 76 mm. Further, applicant’s plate is shown in Figures 9b1-9b2 of applicant’s drawings as being a flat surface with a bore extending through its center. In the same manner, the washer (8) of Ping is a flat surface with a bore extending through its center (see Fig. 6 of Ping).
Regarding claim 9, Bini discloses a spherical connecting surface (20).
Ping teaches that one side of the sleeve (42) in contact with the spherical connecting surface is provided with a spherical surface that is matched with the spherical connecting surface (see page 1 lines 54-59); or a single-sided concave washer is arranged between the sleeve and the spherical connecting surface.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 4796389 A (Bini), in view of GB 2192965 A (Ping) and US 4863303 A (Croucher), and further in view of US 8627632 B2 (Werner).
Regarding claim 2, Bini discloses the drum-shaped spherical shell (20) and the spherical connecting surface (20) containing connecting holes (30).
The combination of Bini, Ping, and Croucher fails to teach wherein parallel double ribs are arranged on two sides of each of the connecting holes (interpreted as one connecting hole, see 35 U.S.C. 112 rejection of claim 2 above) located in the spherical connecting surface in the drum-shaped spherical shell.
However, Werner teaches wherein parallel double ribs are arranged on two sides of each of the connecting hole (interpreted as one connecting hole, see 35 U.S.C. 112 rejection of claim 2 above) located in the spherical connecting surface in the drum-shaped spherical shell (see annotated Figure 4 below) in order to add strength and rigidity to the spherical shell so that it can withstand the applied stresses (see Column 16 lines 39-44).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Bini, Ping, and Croucher, with Werner, such that it comprises parallel double ribs are arranged on two sides the connecting holes located in the spherical connecting surface in the drum-shaped spherical shell in order to add strength and rigidity to the spherical shell so that it can withstand the applied stresses (see Column 16 lines 39-44).

    PNG
    media_image1.png
    443
    716
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 4.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 4796389 A (Bini), in view of GB 2192965 A (Ping) and US 4863303 A (Croucher), and further in view of US 4806041 A (Felix).	
Regarding claim 4, Bini discloses that the upper-end (22) and lower-end (21) circular plane cover plates have thicknesses (see Fig. 6), but does not expressly disclose as claimed wherein thicknesses of the upper-end circular plane cover plate and the lower-end circular plane cover plates are greater than a wall thickness of the spherical connecting surface (20).
NOTE: See annotated Figure 6 below for thicknesses.
However, Felix teaches a cover plate (115a in Fig. 5) that has a larger thickness than the wall thickness of the spherical connecting surface (where holes 2 are located) in order to provide a cover plate that can withstand significant forces that are applied to it (bolt 118 applies forces to the cover plate, see Fig. 5).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination Bini, Ping, and Croucher, with Felix, such that it comprises cover plates (21 and 22 of Bini) having a larger thickness than the wall thickness of the spherical connecting surface (20 of Bini), in order to provide a cover plate that can withstand significant forces that are applied to it (see NOTE below).
NOTE: Bolt 14 of Bini applies forces to the lower cover plate, and further the rod like elements (10 of Bini) also apply indirect forces to both the upper and lower cover plates.

    PNG
    media_image2.png
    529
    652
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Response to Amendment
The amendment filed 30 September 2021 has been entered. Claims 1-9 are amended. Applicant’s amendments to the claims overcome the previously set forth claim objections and 35 U.S.C. 112 claim rejections in the Non-Final Office Action dated 01 July 2021. Claims 1-9 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678